Exhibit AGREEMENT THIS AGREEMENT (“Agreement”) is made this 29th day of January, 2009 (the “Effective Date”) by and between James P. DeBlasio (“Employee”) and Internap Network Services Corporation (“INTERNAP”), and arises out of the termination of Employee’s employment. WHEREAS, Employee is leaving his position as president and chief executive officer of INTERNAP; and WHEREAS, INTERNAP and Employee agreed to continue Employee’s employment with INTERNAP in order to allow for certain transition services; and WHEREAS, Employee has completed the transition services; and WHEREAS, Employee and INTERNAP agree that Employee’s employment with INTERNAP is ending effective March 15, 2009 (“Separation Date”); NOW, THEREFORE, for and in consideration of the foregoing, the mutual promises and covenants set forth herein, and for other good and valuable consideration, the sufficiency and receipt of which are hereby acknowledged, Employee and INTERNAP, intending to be legally bound, agree as follows: 1.The foregoing recitals are hereby made a part of this Agreement and are incorporated herein by reference. 2.Employee’s employment with INTERNAP is terminated effective on the Separation Date. 3.(a)Employee acknowledges and agrees that with payment of normal payroll through the Separation Date, he will have received all compensation (whether as deferred compensation, bonuses, or otherwise), employment benefits (including, but not limited to, health insurance, dental insurance, life insurance, disability insurance, 403(b) contributions, and profit-sharing payments), vacation pay, sick pay, other paid leave, and any other alleged obligations relating to Employee’s employment with INTERNAP through the Separation Date. (b)As consideration for Employee’s service to INTERNAP and for the promises made by Employee in this Agreement, INTERNAP agrees to pay to Employee the sum of Nine Hundred Twenty Seven Thousand Two Hundred and no/100 Dollars The parties agree that this payment will be made to Employee as follows: · $475,500.00 within thirty days of the expiration of the seven (7) day revocation period set forth in Paragraph 9(b) of this Agreement, provided that Employee does not revoke nor breach this Agreement within that time period. Page 1 · $451,700.00 six (6) months plus one (1) day following final execution of this Agreement, provided that Employee has not revoked nor materially breached this Agreement within that time period. (c)All equity awards previously granted to Employee by INTERNAP shall be deemed to vest as of the Separation Date, provided that Employee does not revoke nor breach this Agreement within that time period. 4.Employee and INTERNAP agree that Employee shall have twelve (12) months following the Separation Date in which to exercise the INTERNAP stock options held by him and that were vested as of the Separation Date, after which such options shall expire.All unvested INTERNAP stock options shall expire on the Separation Date. 5.Employee agrees that that the payment and covenants by INTERNAP referenced in Paragraph 3 shall fully and completely extinguish all obligations of INTERNAP to Employee, including, but not limited to, severance pay, compensation (whether as deferred compensation, bonuses, or otherwise), the provision of any employment benefits (including, but not limited to, health insurance, dental insurance, life insurance, disability insurance, 403(b) contributions, and profit-sharing payments), vacation pay, sick pay, or any other alleged obligations relating to Employee’s employment with INTERNAP, other than those specifically set forth in Paragraph 3. 6.Employee may elect to continue, at the Company’s cost, health, dental and vision insurance coverage for Employee and Employee’s eligible dependents under INTERNAP’s healthcare, dental and vision coverage plan commencing on the Separation Date and continuing thereafter for a period of eighteen (18) months, pursuant to Title X of the Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA).In the event Employee elects to continue such health insurance coverage, Employee shall so advise INTERNAP in writing.Employee agrees to notify INTERNAP if Employee secures alternate coverage during the eighteen (18) month period.Employee will be eligible to convert any life insurance coverage to an individual plan. 7.Employee acknowledges INTERNAP is relying on Employee’s compliance with the terms of the Covenants Agreement attached hereto as Schedule A. 8.At INTERNAP’s request, Employee agrees to (a) provide reasonable consulting services to INTERNAP following the Separation Date to assist in transition matters, and (b) fully cooperate with reasonable requests by INTERNAP regarding any investigations, claims or litigation involving INTERNAP about which the Employee has knowledge or the ability to assist INTERNAP in its defense.Employee will be compensated at the rate of $250 per hour for his time associated with his participation in the above matters.INTERNAP will reimburse Employee for all reasonable out of pocket expenses incurred in providing such cooperation. Page 2 9.(a)In consideration of the foregoing payments and covenants, Employee, for himself and for his heirs, legal representatives, and assigns, hereby unconditionally and absolutely releases, remises, acquits and forever discharges INTERNAP and its heirs, executors, administrators, legal and personal representatives; former and/or current owners, partners, officers, directors, employees, residents, shareholders, managers, agents, attorneys, predecessors, successors, assigns, trustees, purchasers, principals, and privies; past, present, and future parent, subsidiary, and affiliated companies (both direct and indirect), divisions, related trade names, and affiliated entities of any kind; insurers; and any person or entity who may be jointly liable with INTERNAP or any of the aforesaid persons or entities (hereinafter referred to as the “INTERNAP Releasees”) from any and all claims, charges, suits, personal remedies, debts, dues, demands, grievances, sums of money, rights, damages, liabilities, proceedings, actions, and causes of action of any kind, nature, or character (whether known or unknown, whether suspected or unsuspected, and whether at law, in equity, or otherwise), which relate to and/or arise out of any fact or event whatsoever from the beginning of time to and including the Effective Date of this Agreement.The foregoing release includes, but is not limited to, those rights and personal remedies arising under:(a) Title VII of the Civil Rights Act of 1964, as amended; (b) the Civil Rights Act of 1991; (c) 42 U.S.C. § 1981; (d) the Age Discrimination in Employment Act; (e) the Fair Labor Standards Act; (f) the Americans with Disabilities Act of 1990, as amended; (g) the Rehabilitation Act of 1973, as amended; (h) any federal, state, or local handicap, disability, or discrimination related act, regulation, ordinance, statute, or executive order; and (i) any ordinance or statute promulgated by any city, county, municipality, or other state subdivision.Furthermore, this release also includes, but is not limited to, the following:(1) claims for retaliatory or wrongful discharge of any kind; (2) claims for unpaid or withheld wages, severance pay, benefits, bonuses, and/or other compensation or benefits of any kind; (3) claims for intentional or negligent infliction of emotional or mental distress or for outrageous conduct; (4)claims for breach of duty, libel, slander, or tortious conduct of any kind; (5) claims for interference with business relationships, contractual relationships, or employment relationships of any kind; (6) claims for breach of an implied covenant of good faith and fair dealing; (7) claims for interference with and/or breach of contract (whether express or implied, in fact or in law, oral or written); (8) claims for attorneys’ fees, costs, or expenses; (9) claims for personal remedies from alleged discrimination of any kind; (10) claims based upon the creation, maintenance, or subjection to a hostile or offensive work environment; (11) claims for constructive discharge; (12) claims for personal remedies from claims of retaliation; and/or (13) any and all claims which Employee ever had or has arising as a result of or connected in any way with his employment with and/or his subsequent separation from employment with INTERNAP.Employee agrees never to file a lawsuit to seek damages or other personal relief from INTERNAP based upon the claims being released under this Agreement. Page 3 (b)Employee agrees never to file a lawsuit, claim, or cause of action seeking damages, reinstatement, attorney fees or other personal relief against INTERNAP and/or the INTERNAP Releasees based on the claims being released by his in this Agreement.Notwithstanding this waiver of remedies, above, nothing in this Agreement shall be construed to prohibit Employee from (1) filing a charge with the Equal Employment Opportunity Commission or (2) participating in any investigation or proceeding conducted by the Equal Employment Opportunity Commission, or (3) filing any charge or claim – including Worker’s Compensation claims – not waiveable by law. 10.Employee knowingly relinquishes, waives and forever releases any and all claims or personal remedies arising under the Age Discrimination in Employment Act, 29 U.S.C.§621, et seq., related in any manner to his employment with INTERNAP or his separation from such employment.In making this release: (a)Employee acknowledges that he has twenty-one (21) days to review this Agreement prior to signing it.To the extent that Employee has decided to execute this Agreement prior to the expiration of the twenty-one (21) day period, he acknowledges that he has voluntarily executed the Election attached to this Agreement as Exhibit1. (b)Employee understands that he has a period of seven (7) days after signing this Agreement to revoke it and not receive the monetary payments or other consideration provided to him under the terms of this Agreement. (c)Employee further understands that this Paragraph 9, pertaining specifically to claims or rights arising under the Age Discrimination in Employment Act, does not cover any rights, claims, or remedies, if any, that may arise after the date on which this Agreement is executed, and does not affect his right to challenge the validity of this release under the law. (d)Employee acknowledges and agrees that the payments and other consideration made by INTERNAP under Paragraph 3 of this Agreement are in addition to anything of value to which Employee is already entitled. 11.Employee agrees to fully cooperate with reasonable requests by INTERNAP regarding any and all matters associated with any investigations, claims or litigation involving INTERNAP about which the Employee has knowledge or the ability to assist INTERNAP in its defense for three (3) years following the date of this Agreement.Employee’s cooperation in such matters will include answering questions by INTERNAP regarding the subject of any such investigations, claims, or litigation, voluntarily participating in depositions, providing affidavits and testimony if necessary, and assisting INTERNAP in responding to data or discovery requests.INTERNAP agrees to use every effort to ensure the time periods in which Employee’s assistance is sought do not conflict with Employee’s work or other business-related obligations.Employee agrees that any participation in the above-referenced matters will be truthful and factual.INTERNAP will reimburse Employee for all reasonable out of pocket expenses incurred in providing such cooperation. 12.This Agreement shall not in any way be construed as an acknowledgement or admission by INTERNAP that it has acted wrongfully with respect to Employee or to any other person or that Employee has any rights whatsoever against INTERNAP.INTERNAP specifically disclaims any liability to or wrongful acts against Employee or any other person. Page 4 13.From and after the Effective Date of this Agreement, Employee will not provide any disparaging information about INTERNAP or any of its current or former parties, officers, directors, agents, employees, or representatives to any person or entity who is not a party to this Agreement nor will he request or direct other persons to do so, except to the extent required by:(a) a court order; (b) a lawfully issued subpoena, provided that Employee, to the extent possible, provides INTERNAP with written notice of the existence of such subpoena at least five (5) calendar days prior to such disclosure and agrees not to contest any motion for protective order or motion to quash filed by INTERNAP; or (c) otherwise by applicable law. 14.Employee represents that on or before the Separation Date he will return to INTERNAP any property and/or business documents of INTERNAP.Employee agrees that if subsequent to the Separation Date he discovers any property of INTERNAP, he will promptly return it to:VP HR, Internap Network Services Corporation, 250 Williams Street, Suite E-100, Atlanta, GA 30303. 15.Any other benefits not mentioned in this Agreement that Employee may be entitled to, including, but not limited to, his rights to health insurance continuation under Georgia law, shall be provided to Employee in accordance with the underlying plan or document governing such benefits and/or applicable law. 16.Employee acknowledges and agrees that, before signing this Agreement, he was advised and is hereby advised in writing by INTERNAP to review it and consult with an attorney of his choosing and that, to the extent Employee desired, he has availed himself of these opportunities. 17.Employee represents and agrees that he has carefully read and fully understands all of the provisions of this Agreement.Employee understands the final and binding nature of the release and waiver of his rights specified herein, and he knowingly and voluntarily enters into this Agreement with the intent to be bound by it, and without any coercion or duress from any person or source whatsoever. 18.This Agreement represents and contains the entire agreement and understanding between the parties with respect to the terms and conditions of this Agreement, and supersedes any and all prior and contemporaneous written and oral agreements, understandings, representations, inducements, promises, warranties, and conditions between the parties with respect to the terms and conditions of this Agreement, including without limitation any employment agreement between Employee and Internap.Except for the Covenants Agreement, attached hereto as Schedule A, no other agreement, understanding, representation, inducement, promise, warranty, or condition of any kind with respect to the terms and conditions of this Agreement shall be relied upon by the parties unless expressly incorporated herein. 19.This Agreement may not be amended or modified except by an agreement in writing signed by all of the parties hereto. Page 5 20.Any failure of any party on one or more occasions to enforce or require the strict keeping and performance of any of the terms and conditions of this Agreement shall not constitute a waiver of such terms and conditions of this Agreement, shall not constitute a waiver of such term or condition at any future time, and shall not prevent any party from insisting on the strict keeping and performance of such terms and conditions at a later time. 21.The provisions of this Agreement shall be deemed severable, and any invalidity or unenforceability of any one or more of its provisions shall not affect the validity or enforceability of the other provisions hereof. 22.Each party to this Agreement agrees and acknowledges that no presumption, inference, or conclusion of any kind shall be made or drawn against the drafter or draft(s) of this Agreement.Each party to this Agreement also agrees and acknowledges that he/it has contributed to the final version of this Agreement through comments and negotiations. 23.This Agreement shall be binding upon and shall inure to the benefit of the parties and each of their respective heirs, personal and legal representatives, purchasers, executors, administrators, successors and assigns.Employee may not assign any rights or obligations hereunder without INTERNAP’s prior written consent. 24.It is understood and agreed that the parties to this Agreement do hereby declare, represent, acknowledge and warrant that: (a)IN EXECUTING THIS AGREEMENT, THE PARTIES HERETO RELY UPON THEIR OWN JUDGMENT, BELIEF, AND KNOWLEDGE AS TO THE NATURE, EXTENT, AND EFFECT OF THE POTENTIAL LIABILITY OF THE PARTIES AND OF THE LIABILITIES, WHETHER POTENTIAL OR OTHERWISE, WHICH ARE BEING RELEASED BY THIS AGREEMENT AND THE PARTIES FURTHER ACKNOWLEDGE AND AGREE THAT THEY ARE ENTERING INTO THIS AGREEMENT AND SIGNING THE SAME VOLUNTARILY AND KNOWINGLY AND WITHOUT ANY DURESS, COERCION, INTIMIDATION, OR FORCE; and (b)The terms of this Agreement are contractual and not mere recitals; and (c)This Agreement is deemed to have been entered into in the State of Georgia and shall be construed and interpreted at all times and in all respects in accordance with the laws of the State of Georgia without regard to the principles of conflicts of laws, and jurisdiction and venue for any action relating in any manner to this Agreement shall be in a court of competent jurisdiction in the State of Georgia. 25.This Agreement may be executed in any number of counterparts, each of which shall be deemed to be an original, and all of which shall be deemed as being the same instrument. Page 6 26.The persons executing this Agreement do hereby declare, represent, acknowledge, warrant, and agree that such person is duly and fully authorized to execute this Agreement so as to legally bind Employee and INTERNAP. 27.Employees understands that, if he signs this Agreement, he may change his mind and revoke his acceptance within seven days after signing it by giving notice in writing to INTERNAP at the following address: Internap Network Services Corporation Attention:Director,
